Exhibit 10.(x)

 

EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of this 1st day of August, 2005, by and between Crosstex
International, Inc., a New York corporation (“Crosstex” or the “Company”) and
Richard Allen Orofino (the “Employee”).

 

R E C I T A L S:

 

A.                                    Immediately prior to the date hereof,
Employee served as President of the Company.

 

B.                                    Simultaneously herewith, the Company and
its shareholders have entered into Stock Purchase Agreements (the “Purchase
Agreements”) with Cantel Medical Corp., a Delaware corporation (“Cantel”),
pursuant to which Cantel has acquired all of the issued and outstanding capital
stock of the Company (the “Acquisition”).  As a result of the Acquisition, the
Company has become a wholly-owned subsidiary of Cantel.

 

C.                                    The Company is desirous of continuing the
employment of Employee and Employee is desirous of continuing his employment by
the Company on the terms and conditions hereinafter set forth.

 

D.                                    Employee acknowledges that his agreement
to enter into this Agreement, inclusive of the non-competition and
non-interference provisions of Section 5 hereof, was a material inducement and
condition to Cantel’s entering into the Purchase Agreements and consummating the
Acquisition.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
hereby agreed by and between the Company and Employee as follows:

 

1.                                       Engagement and Term.  The Company
hereby employs Employee and Employee hereby accepts such employment by the
Company on the terms and conditions set forth herein, for the period commencing
on the date hereof (the “Effective Date”) and ending, unless sooner terminated
in accordance with the provisions of Section 4 hereof, on July 31, 2008 (the
“Employment Period”), provided, however, that the term of Employee’s employment
hereunder shall continue thereafter unless and until the Company or Employee
shall have provided at least six months prior notice of termination to the other
party.)  As used in this Agreement, the term “Contract Year” shall refer to the
period commencing on the Effective Date and ending July 31, 2006 (with respect
to the initial Contract Year) and each twelve-month period thereafter during the
term of this Agreement.

 

2.                                      Scope of Duties.  Employee shall be
employed by the Company as its President.  Employee shall have such authority,
powers and duties customarily attendant upon such position and consistent with
Employee’s historical duties with the Company.  If elected or appointed,
Employee shall also serve, without additional compensation hereunder, in one or
more offices of

 

--------------------------------------------------------------------------------


 

the Company and, if and when elected, as a director of the Company, provided
that his duties and responsibilities are not inconsistent with those pertaining
to his position as stated above.  Employee agrees to perform the duties
associated with his employment to the best of his abilities, and shall
faithfully devote his full business time and efforts so as to advance the best
interests of the Company.  During the Employment Period, Employee shall not be
engaged in any other business activity, whether or not such business activity is
pursued for profit or other pecuniary advantage. Notwithstanding anything to the
contrary contained herein, Employee may serve on the board of directors of
not-for-profit entities, provided such entities are not competitors of the
Company and such activities do not materially interfere with Employee’s duties
hereunder.  Service on the board of directors of any other entities shall
require prior consent of the Board of Directors of Cantel.  The principal place
of employment of Employee shall be the executive offices of the Company in
Hauppauge, New York.  In connection with his employment hereunder, Employer
shall be entitled to the continued use of his existing office.  Notwithstanding
anything herein to the contrary, it is understood and agreed that Employee shall
only be obligated to work a four day work week.

 

3.                                       Compensation.

 

3.1.                              Base Salary.  In respect of services to be
performed by Employee during the Employment Period, the Company agrees to pay
Employee an annual base salary (“Base Salary”) of $300,000.  The Base Salary
shall be payable at such regular times and intervals as the Company customarily
pays its executive officers from time to time, but in no event less frequently
than every second week.  In addition, the Base Salary shall be increased
annually by an amount established by reference to the “Consumer Price Index for
Urban Wage Earners and Clerical Workers, New York, New York, all items
“Series A-01” published by the Bureau of Labor Statistics of the United States
Department of Labor (the “Consumer Price Index”).  The base period shall be the
month ended May 31, 2005 (the “Base Period”).  If the Consumer Price Index for
the month of May in any Contract Year, commencing in 2006, is greater than the
Consumer Price Index for the Base Period, then the Base Salary shall be
increased, commencing on August 1 of the next Contract Year, to the amount
obtained by multiplying Base Salary by a fraction, the numerator of which is the
Consumer Price Index for the month of May of the year in which such
determination is being made and the denominator of which is the Consumer Price
Index for the Base Period.  During the Employment Period, Employee shall be
entitled to receive such additional salary increases and bonuses as the
President of Cantel may deem appropriate; provided that the Base Salary shall
not be reduced during the Employment Period.

 

3.2.                              Other Benefits.

 

3.2.1.                     During the Employment Period, Employee shall be
entitled to participate in all health, insurance and other benefit plans
applicable generally to executive officers of the Company and (to the extent
practicable) affiliates of the Company on the same basis as such officers, which
benefits shall be at least as favorable as those in effect immediately prior to
the Acquisition.

 

3.2.2.                     During the Employment Period, Employee shall be
entitled to the use of an automobile leased or owned by the Company in
connection with the Company’s

 

2

--------------------------------------------------------------------------------


 

business.  The make and model of the automobile shall be reasonably satisfactory
to Employee, provided that the Company’s monthly payments in respect thereof
(exclusive of the expenses referred to in the following sentence) shall not
exceed $500.  In lieu of the foregoing, the Company may pay Employee an
automobile allowance of $500 a month.  Employee shall be entitled to receive
reimbursement for reasonable out-of-pocket expenses related to the automobile,
including, without limitation, cost of gas, oil, insurance and other costs
incurred by Employee in operating and maintaining the automobile; provided,
however, that Employee shall be responsible for keeping appropriate records
regarding the use of said automobile, as instructed by Cantel or its
accountants.

 

3.2.3                        During the Employment Period, Employee will be
entitled to paid vacations and holidays consistent with the Company’s policy
applicable to executives generally.  All vacations shall be scheduled at the
mutual convenience of the Company and Employee and shall in no event exceed two
consecutive weeks without the prior approval of the President of Cantel.

 

3.2.4                        The Company will reimburse Employee for reasonable
out-of-pocket expenses incurred in furtherance of the business of the Company
(consistent with Cantel’s expense reimbursement policy in effect from time to
time), including without limitation, entertainment, professional dues and
similar items, upon the presentation of appropriate receipts or vouchers
therefor, consistent with Cantel’s policy applicable to executives generally.

 

4.                                       Termination of Employment.  The
provisions of Section 1 of this Agreement notwithstanding, the Company may
terminate this Agreement and Employee’s employment hereunder in the manner and
for the causes hereinafter set forth, in which event the Company shall be under
no further obligation to Employee under this Agreement other than as
specifically provided herein:

 

4.1.                              If Employee is absent from work or otherwise
substantially unable to assume his normal duties for a period of sixty (60)
successive business days or an aggregate of ninety (90) business days during any
consecutive twelve-month period during the Employment Period because of physical
or mental disability, accident, illness, or any other cause other than vacation
or approved leave of absence, the Company may thereupon, or any time thereafter
while such absence or disability still exists, terminate the employment of
Employee hereunder upon ten (10) days’ written notice to Employee.  For purposes
of this Agreement, “disability” shall have the same meaning as set forth in the
Company’s disability policy for Employee or, if none exists, Employee shall be
deemed disabled if he has been unable to perform his duties for the time periods
set forth above, all as determined in good faith by a physician mutually
selected by the Company and Employee.

 

4.2.                              In the event of the death of Employee, this
Agreement shall immediately terminate.

 

4.3.                              If Employee (a) willfully discloses in a
manner inconsistent with his duties hereunder material trade secrets or other
material confidential information related to the business of the Company or
otherwise willfully violates a covenant set forth in Section 5 hereof; (b)

 

3

--------------------------------------------------------------------------------


 

willfully fails or refuses to carry out the business of the Company as lawfully
directed or to substantially perform his duties with the Company after written
demand for substantial performance is delivered to Employee by the President or
Executive Vice President of Cantel, which demand specifically identifies the
manner in which such officer believes that Employee has refused to carry out the
Company’s business or not substantially performed his duties and which
performance is not substantially corrected by Employee within thirty (30) days
of receipt of such demand; (c) is convicted of, or shall have plead guilty or
nolo contendere to, a felony or commits an act of dishonesty or moral turpitude,
in the reasonable judgment of the Board of Directors of Cantel; or (d) abuses
alcohol, prescription drugs or controlled substances in a manner interfering
with the performance of Employee’s duties hereunder, after receipt from the
Company of written notice of such abuse and, with respect to the first such
notice only, failure to cure by Employee within thirty (30) days of such notice
(provided, however, that there shall be no cure period if such abuse is related
to or associated with an act of violence or injury to person or property), then
the Company may, in addition to other rights and remedies available at law or
equity, immediately terminate this Agreement upon written notice to Employee,
with the “termination date” being the later of (i) the date of any such Company
notice; or (ii) the expiration date of any relevant cure period.  Termination of
Employee’s employment pursuant to the terms of this Section 4.3 shall be deemed
for “cause.”

 

4.4.                              In the event Employee’s employment shall be
terminated by reason of the provisions of subparagraph 4.1, 4.2 or 4.3 of this
Section 4, then in such event, the Company shall have no further obligation
under this Agreement to make any payments to Employee or to bestow any benefits
on Employee after the termination date, other than payments and benefits accrued
and due and payable to Employee prior to the termination date.  In the event
Employee’s employment shall be terminated by the Company for any reason other
than a reason set forth in 4.1, 4.2 or 4.3 (i.e., without cause) or by Employee
for Good Reason, (as defined below), Employee shall be entitled to continue
receiving all salary, medical benefits and other benefits set forth herein until
the expiration of the Employment Period.

 

For purposes hereof, “Good Reason” shall mean, without Employee’s express
written consent, the occurrence of any one or more of the following:

 

(i)                                     the assignment to Employee of duties of
a substantial nature and on a continuous or regular basis that are materially
inconsistent with the duties of Employee, other than an assignment that is
withdrawn by the Company within ten (10) days of its receipt of written notice
thereof provided by Employee, or his representative; or

 

(ii)                                  the Company requiring Employee to be based
at a location which is at least fifteen (15) miles further from Employee’s
principal place of employment in effect as of the date hereof without Employee’s
consent; or

 

(iii)                               a material breach of the Agreement by the
Company including, without limitation, a reduction in Employee’s Base Salary,
and failure by the Company to cure such breach within thirty (30) days following
receipt of such notice; or

 

4

--------------------------------------------------------------------------------


 

(iv)                              the occurrence of a “Change of Control” (as
defined below); provided, however, that Employee may terminate his employment in
connection with a Change of Control only if he gives not less than thirty (30)
days’ written notice of termination to the Company and such notice is given not
more than ninety (90) days following the occurrence of a Change of Control. 
“Change in Control” as used herein shall mean (1) the sale by Cantel of more
than 50% of its ownership interest in the Company, (2) the sale by the Company
of all or substantially all of its assets, or (3) the sale of the Company by
Cantel through a merger, consolidation or other transaction whereby the Company
is no longer a direct or indirect subsidiary of Cantel, provided in each such
case that neither Employee nor an affiliate of Employee is directly or
indirectly the party acquiring the Company (or its assets).

 

5.                                      Disclosure of Confidential Information,
Assignment of Inventions, and Covenants Not to Compete.

 

The term “Company,” for purposes of this Section 5 only shall be deemed to
include Cantel, Crosstex, Carsen Group Inc., Minntech Corporation, Biolab
Equipment Ltd., Mar Cor Services, Inc., Saf-T-Pak, Inc., and other current or
future affiliates of the Company, except where the context suggests, or it is
expressly stated, otherwise.

 

5.1.                              Confidential Information.  Employee
acknowledges that the Company possesses confidential information, know-how,
customer lists, manufacturing, purchasing, merchandising and selling techniques
and strategies, and other information used in its operations of which Employee
has or will obtain knowledge, and that the Company will suffer serious and
irreparable damages and harm if this confidential information were disclosed to
any other party or if Employee used this information to compete against the
Company.  Accordingly, Employee hereby agrees that except as required by
Employee’s duties to the Company, Employee, without the consent of the President
or Executive Vice President of Cantel, shall not at any time during or after the
Employment Period disclose or use any secret or confidential information of the
Company, including, without limitation, such business opportunities, customer
lists, trade secrets, formulas, techniques and methods of which Employee
currently has knowledge (whether learned by him as a director, officer, employee
or shareholder of the Company or otherwise) or which he shall become informed
during his employment hereunder, whether learned by him as an employee of the
Company, as a member of its Board of Directors or otherwise, and whether or not
developed by Employee, unless legally required to do so or such information
shall be or becomes public knowledge other than as a result of Employee’s direct
or indirect disclosure of the same.

 

5.2.                              Patent and Related Matters.

 

5.2.1.                     Inventions.  Employee will promptly disclose in
writing to the Company complete information concerning each and every invention,
discovery, improvement and idea (whether or not shown or described in writing or
reduced to practice), and device, design, apparatus, process, and work of
authorship, whether or not patentable, copyrightable or registerable, which is
made, developed, perfected, devised, conceived or first reduced to practice by
Employee, either solely or in collaboration with others, during the Employment
Period, whether or not during regular working hours (hereinafter collectively
referred to as the

 

5

--------------------------------------------------------------------------------


 

“Inventions”).  Employee, to the extent that he has the legal right to do so,
hereby acknowledges that any and all of the Inventions are property of the
Company and hereby assigns and agrees to assign to the Company any and all of
Employee’s right, title and interest in and to any and all of the Inventions.

 

5.2.2.                     Limitation.  It is further agreed, and Employee is
hereby notified, that the above agreement to assign the Inventions to the
Company does not apply to an Invention for which no equipment, supplies,
facility or confidential information of the Company was used and which was
developed entirely on Employee’s own time, and

 

(i)                                     which does not relate (a) directly to
the business of the Company or (b) to the Company’s actual or demonstrably
anticipated research or development, or

 

(ii)                                  which does not result from any work
performed by Employee for the Company.

 

5.2.3.                     Assistance.  Upon request and without further
compensation therefor, but at no expense to Employee, and whether during the
Employment Period or thereafter, Employee will do all lawful acts, including,
but not limited to, the execution of documents and instruments and the giving of
testimony, that in the reasonable opinion of the Company, its successors and
assigns, may be necessary or desirable in obtaining, sustaining, reissuing,
extending or enforcing United States and foreign copyrights and Letters Patent,
including, but not limited to, design patents, on any and all of the Inventions,
and for perfecting, affirming and recording the Company’s complete ownership and
title thereto, and to reasonably cooperate otherwise in all proceedings and
matters relating thereto.

 

5.2.4.                     Records.  Employee will keep complete, accurate and
authentic accounts, notes, data and records of all the Inventions in the manner
and form requested by the Company.  Such accounts, notes, data and records shall
be the property of the Company, and upon its request, Employee will promptly
surrender the same to it.

 

Upon the termination of his employment hereunder, Employee agrees to deliver
promptly to the Company all records, manuals, books, blank forms, documents,
letters, memoranda, notes, notebooks, reports, data, tables, accounts,
calculations and copies thereof, which are the property of the Company or which
relate in any way to proposed acquisition transactions (including property of
the proposed target companies) or the business, products, practices or
techniques of the Company, and all other property (e.g., computers and related
equipment), trade secrets and confidential information of the Company,
including, but not limited to, all documents which in whole or in part contain
any trade secrets or confidential information of the Company (or a supplier,
customer, other business relation of the Company) or a proposed target company
in an acquisition transaction, which in any of these cases are in his possession
or under his control.

 

5.3.                              Non-Compete.  Employee agrees that in addition
to the non-competition restrictions set forth in the Purchase Agreements that
are binding on Employee in his capacity as

 

6

--------------------------------------------------------------------------------


 

a selling shareholder thereunder, during the Employment Period and for a period
of two-years following the termination of Employee’s employment hereunder (the
“Non-Complete/Non-Interference Period”), Employee will not, directly or
indirectly, alone or with others, individually or through or by a corporate or
other business entity in which he may be interested as a partner, shareholder,
joint venturer, officer, director, employee or otherwise, own, manage, control,
participate in, lend his name to, or render services to or for any business
within the United States or Canada that is competitive with that of the Company,
provided, however, that the foregoing shall not be deemed to prevent the
ownership by Employee of up to three (3%) percent of any class of securities of
any corporation which is regularly traded on any stock exchange or
over-the-counter market.  Notwithstanding the definition of “Company” in the
first paragraph of Section 5, for the purpose of this Agreement, a business
activity competitive with the business of the Company shall include only the
design, manufacture, marketing, sale, distribution or service of any of the
following products:  (i) products designed, manufactured, marketed, sold,
distributed or serviced by Crosstex or any subsidiary of Crosstex at any time
during the Employment Period and (ii) any other product or product manufactured,
marketed, sold, distributed or serviced by a Company other than Crosstex during
the Employment Term where either (a) Employee has management or supervisory
responsibility related thereto, or (b) such product is paper, plastic, or
plastic derivative product manufactured or sold by Saf-T-Pak, or (c) such
product is sold principally to the dental industry.

 

5.4.                              Non-interference.  Employee further agrees
that during the Non-Compete/Non-Interference Period, he will not without prior
written consent of the President or Executive Vice President of Cantel
(i) induce or attempt to induce any other employee of the Company to leave the
employ of the Company, or in any way interfere with the relationship between the
Company and any other employee, or (ii) induce or attempt to induce any
customer, supplier, distributor or other business relation of the Company to
cease doing business with the Company, or in any way interfere with the
relationship between any customer, supplier, distributor, or other business
relation and the Company.

 

5.5.                              Enforcement.  Employee agrees that the remedy
at law for any breach of the covenants contained in Article 5 of this Agreement
would be difficult to ascertain and therefore, in the event of breach or
threatened breach of any such covenants, the Company, in addition to any other
remedy, shall each have the right to enjoin Employee from any threatened or
actual activities in violation thereof and Employee hereby consents and agrees
that temporary and permanent injunctive relief may be granted in any proceedings
that may be brought to enforce any such covenants without the necessity of proof
of actual damages.  If any portion of the restrictions set forth in Article 5 of
this Agreement should, for any reason whatsoever, be declared invalid by a court
of competent jurisdiction, the validity or enforceability of the remainder of
such restrictions shall not thereby be adversely affected.  Employee declares
that the territorial and time limitations set forth, as well as the scope of the
restrictions, in Sections 5.3 and 5.4 above are reasonable and properly required
for the adequate protection of the Company.  In the event any such territorial
or time limitation or scope of restriction is deemed to be unreasonable by a
court of competent jurisdiction, the parties agree to the reduction of the
territorial or time limitation or scope of restriction to the area or period or
scope that such court shall deem reasonable.

 

7

--------------------------------------------------------------------------------


 

6.                                       Indemnification.  The Company
undertakes, to the extent permitted by law, to indemnify and hold Employee
harmless from and against all claims, damages, losses and expenses, including
reasonable attorneys’ fees and disbursements, arising out of the performance by
Employee of his duties pursuant to this Agreement, in furtherance of the
Company’s business and within the scope of his employment pursuant to the terms
of, and to the maximum extent permissible under, the indemnification provision
of Cantel’s by-laws.

 

7.                                       Miscellaneous Provisions.

 

7.1.                              Section headings are for convenience only and
shall not be deemed to govern, limit, modify or supersede the provisions of this
Agreement.

 

7.2.                              This Agreement is entered into in the State of
New York and shall be governed pursuant to the law of the State of New York.  If
any provision of this Agreement shall be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, the remaining provisions
hereof shall continue to be fully effective.  The party prevailing in any
dispute in connection with this Agreement shall be entitled to be reimbursed for
its reasonable counsel fees and expenses from the party not prevailing.

 

7.3.                              This Agreement contains the entire agreement
of the parties regarding this subject matter.  There are no contemporaneous oral
agreements, and all prior understandings, agreements, negotiations and
representations are merged herein.

 

7.4.                              This Agreement may be modified only by means
of a writing signed by the party to be charged with such modification.

 

7.5.                              Notices or other communications required or
permitted to be given hereunder shall be in writing and shall be deemed duly
given upon receipt by the party to whom sent at the respective addresses set
forth below or to such other address as any party shall hereafter designate to
the other in writing delivered in accordance herewith:

 

If to the Company:

 

Crosstex International, Inc.

c/o Cantel Medical Corp.

150 Clove Road

Little Falls, NJ 07424

United States

Attention: General Counsel

 

If to Employee:

 

Richard Allen Orofino

271 Asharoken Avenue

Northport, New York 11768

 

8

--------------------------------------------------------------------------------


 

with a copy to

 

Ruskin Moscou Faltischek, P.C.
East Tower, 15th Floor
190 EAB Plaza
Uniondale, NY 11556
Attention: Irvin Brum, Esq.

 

7.6.                              This Agreement shall inure to the benefit of,
and shall be binding upon, the Company, its successors and assigns, including,
without limitation, any entity that may acquire all or substantially all of the
Company’s assets and business or into which the Company may be consolidated or
merged.  This Agreement may not be assigned by Employee.

 

7.7.                              This Agreement may be executed in separate
counterparts, including via facsimile, each of which shall constitute the
original hereof.

 

7.8.                              The execution and delivery of this Agreement
by the Company has been authorized and approved by all requisite corporate
action.

 

7.9.                              Employee acknowledges and agrees that, other
than this Agreement, any and all employment agreements, consulting agreements,
severance agreements, change of control agreements, or similar agreements under
which he (or any entity in which he controls or is a beneficial owner) and the
Company are parties, are hereby terminated effective immediately and null and
void without any further obligation or liability by or to either party.

 

IN WITNESS WHEREOF, the parties have set their hands as of the date first above
written.

 

 

CROSSTEX INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name: Gary Steinberg

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

RICHARD ALLEN OROFINO

 

9

--------------------------------------------------------------------------------